DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Young (USPN 2018/0278422) discloses an identity authentication system (0001), including a mobile apparatus (0017), transmitting personal information (0020, 0051, 0070) to receive issuer identification information (ticket server signature, 0063), personal identification information related to the personal information (secret data and device data, 0064-0065), and a personal key of the mobile apparatus (private key, 0064-0065), recording the issuer identification information, the personal identification information, and the personal key of the mobile apparatus (0071), encrypting all of the issuer identification information, the personal identification information, a current location of the mobile apparatus (0069), and a first current time (0067) by using merely the personal key of the mobile apparatus to generate identity data (0028), converting the identity data into a graphic code (QR code), and displaying the graphic code on a display screen (0074), and an identity reading apparatus (validator), scanning the graphic code to obtain the identity data (0074), and transferring the identity data (0076), a current location of the identity reading apparatus, and a second current time (0075, 0082), wherein the personal key of the mobile apparatus is generated based on the personal identification information and an encryption/decryption master key rent time and the second current time (0082). Young does not disclose comparing a hash value of a current transaction record with at least one previous transaction record in response to the graphic code being generated, to ensure the graphic code is one-time use. Adding this limitation to Young would not have been obvious to one of ordinary skill in the art, prior to the instant effective filing date, without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Pattanaik et al., USPN 2017/0364552, discloses a method of ensuring data integrity of executed transactions (title) where a verification module compares hash values of previous blocks in a block chain to an instant transaction to ensure that all are correct (0117). Pattanaik does not disclose verification to ensure that a code is one-time use, and it would not have been obvious to one of ordinary skill in the art, prior to the instant effective filing date, to add the comparison of Pattanaik to the system of Young to read on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434